PER CURIAM.
Roger D. Mosby, an inmate at the Arkansas Department of Correction (ADC), brought this civil rights action against two attorneys employed by ADC to assist inmates, asserting the attorneys failed to forward certain legal papers for him and later refused to return the papers. The district court granted summary judgment in favor of the attorneys, and Mosby appeals. Having reviewed the record, we conclude the district court properly granted summary judgment in the attorneys’ favor. See Fed.R.Civ.P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256-57, 106 S.Ct. 2505, 2514-15, 91 L.Ed.2d 202 (1986) (party opposing motion for summary judgment must present affirmative evidence to defeat a properly supported motion); Green v. St. Louis Housing Auth., 911 F.2d 65, 68 (8th Cir.1990) (same). Mosby’s other arguments are without merit.
Accordingly, we affirm. See 8th Cir. R. 47B.